Citation Nr: 0107016	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-01 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating for hearing loss of the 
right ear, to include the assignment of more than a 0 percent 
evaluation for the period from July 21, 1988, to August 25, 
1997, and more than a 10 percent rating, beginning August 26, 
1997.

2.  Entitlement to an initial rating in excess of 0 percent 
for tinnitus.

3.  Entitlement to an initial rating in excess of 0 percent 
for sinusitis.

[The issues involving the veteran's entitlement to a variety 
of vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, are addressed in a separate decision 
of the Board of the same date.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1950.

By a decision of the Board of Veterans' Appeals (Board), 
dated May 9, 1997, entitlement of the veteran to service 
connection for hearing loss of the right ear, tinnitus, and 
residuals of a deviated nasal septum was established, and the 
veteran's claim for service connection for sinusitis was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, for additional 
development.  

The RO effected the Board's May 1997 actions in a rating 
decision entered in June 1997, wherein a 10 percent rating 
was assigned for residuals of a deviated nasal septum, 
effective from July 21, 1988; and 0 percent ratings were 
assigned for hearing loss of the right ear and tinnitus, each 
effective from July 21, 1988.  The RO on the same date as it 
entered its June 1997 rating prepared and then furnished to 
the veteran, in contravention of 38 C.F.R. §§ 19.29, 19.31, a 
supplemental statement of the case with respect to the 
ratings assigned for a deviated nasal septum, as well as 
hearing loss of the right ear and tinnitus.  The RO erred in 
furnishing such document to the veteran in the absence of a 
filed notice of disagreement with the actions taken by the RO 
in June 1997, and it therefore is found to have no legal 
effect.

By further rating action in January 1998, the RO established 
entitlement of the veteran to service connection for 
sinusitis and a 0 percent rating was assigned therefor.  
Through the RO's action with respect to the lone remaining 
issue over which the Board then had appellate jurisdiction, 
the involvement of the Board with respect to any matter it 
had previously addressed under Docket Number 90-52 910 was 
terminated, and the undersigned wishes to convey that fact to 
the veteran in the clearest terms possible.  In addition, the 
RO by its January 1998 decision, denied entitlement of the 
veteran to service connection for an eye disorder; found that 
there was no clear and unmistakable error in the June 1997 
determination in which ratings were assigned for hearing loss 
and tinnitus; and assigned a 10 percent rating for hearing 
loss of the right ear, effective from August 26, 1997, while 
continuing and confirming the previously assigned 0 percent 
evaluation for tinnitus.  

A notice of disagreement with the RO's actions in June 1997 
and January 1998 was received by the RO in February 1998, and 
a statement of the case was thereafter furnished to the 
veteran in December 1998 only as to the ratings assigned for 
sinusitis, hearing loss of the right ear, and tinnitus.  An 
appeal with respect to those issues was then timely perfected 
within the 60-day period following issuance of the statement 
of the case, as provided by 38 C.F.R. § 20.302(b) (2000).  
Based on the foregoing, the Board currently has jurisdiction 
only with respect to the issues as to the ratings assignable 
for hearing loss, tinnitus, and sinusitis.

Since 1997, the veteran has requested various hearings before 
the RO and/or Board, to which he failed to report, with the 
exception of the hearing held before the Board in Washington, 
DC, in October 2000.  He has also submitted multiple motions 
to advance his appeal on the Board's docket, each of which 
has been denied.  

The record likewise reflects multiple changes in 
representation of the veteran in matters before VA since 
1997, and it is evident that the most recent change effected 
by the veteran occurred in September 2000, at which time the 
Board received in September 2000 a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, appointing the Disabled American Veterans 
(DAV) as his representative.  The Board construed that 
submission as a motion for a change in representation under 
38 C.F.R. § 20.1304, which it granted later in September 
2000.  The case was then referred to the DAV, but prior to 
its input, the veteran appeared at a Board hearing in 
Washington, DC, in October 2000, indicating that he did not 
wish to be represented by DAV or other attorney, agent, or 
organization, with respect to the issues involving his claims 
for various VA compensation benefits.  The DAV thereafter 
moved the Board in November 2000, pursuant to 38 C.F.R. 
§ 20.608, requesting to withdraw from representing the 
veteran in any and all matters before VA.  Such request was 
granted by the undersigned in a ruling dated January 19, 
2001.  In view of the foregoing, and in the absence of any 
documented intent on the part of the veteran to be 
represented by an attorney, agent, or accredited service 
organization, the Board proceeds to address the matters 
herein presented.

While the Board lacks jurisdiction to consider herein the 
merits of those issues for which rating action has been 
effected, a notice of disagreement has been received, and no 
statement of the case issued, such matters are addressed in 
the REMAND portion of the instant document pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999). 

Various other issues are raised by the veteran which have not 
been developed or certified for the Board's review at this 
time.  Such issues include entitlement of the veteran to 
service connection for headaches, disability manifested by a 
loss of balance, disability manifested by lightheadedness, 
right ear canal injury, hearing loss of the left ear, 
residuals of a stroke or cerebral vascular accident; 
entitlement to an increased rating for cauliflower ear; and 
entitlement to an earlier effective date for a compensable 
evaluation for hearing loss of the right ear.  As the Board 
is without jurisdiction to consider such matters at this 
time, they are referred to the RO for appropriate development 
and initial consideration.

The issues of the veteran's entitlement to initial ratings 
for hearing loss of the right ear and sinusitis are addressed 
in the REMAND portion of this document.


FINDING OF FACT

From July 21, 1988, to the present, the veteran has 
experienced persistent and/or recurrent tinnitus.


CONCLUSION OF LAW

The criteria for the assignment of an initial schedular 
evaluation of 10 percent for tinnitus from July 21, 1988, to 
the present, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260, as in effect prior to June 10, 1999; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87, Diagnostic Code 6260 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the veteran by means of 
timely filed notice of disagreement challenged the initial 0 
percent rating assigned by the RO for his service-connected 
tinnitus, effective from July 21, 1988.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating."  

The undersigned further notes that, during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is apparent that the RO has not developed this matter in 
light of Fenderson or the VCAA, and the undersigned is thus 
presented with the question of whether consideration of the 
merits of the claim presented would result in any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Despite the obvious potential for prejudice, the 
favorable disposition of this claim for initial rating for 
tinnitus obviates the need for further action by the RO to 
consider the merits of the case under Fenderson and the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A regulatory change involving the rating of ear disorders was 
effected on June 10, 1999, at a point in time following the 
initial rating of the veteran's tinnitus in June 1997.  See 
64 Fed. Reg. 25202, 25206 (May 11, 1999).  Under Karnas, 
supra, where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise, or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  

Prior to June 10, 1999, as applicable to this matter, 
tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma warranted the assignment of a 
10 percent rating.  38 C.F.R. § 4.87a, Diagnostic Code 6260, 
as in effect prior to June 10, 1999.  Purely subjective 
complaints, such as tinnitus, as recognized symptoms of a 
properly diagnosed cerebral arteriosclerosis were to be rated 
as 10 percent disabling under Diagnostic Code 9305.  
38 C.F.R. § 4.124a, Diagnostic Code 8046.  

Beginning June 10, 1999, recurrent tinnitus warrants a 10 
percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260, as 
in effect on June 10, 1999, and thereafter.  A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other Diagnostic 
Code, except when tinnitus supports an evaluation under one 
of those Diagnostic Codes.  Id.  

Under both sets of criteria, effective prior to and on June 
10, 1999, the 10 percent evaluation for tinnitus was the 
maximum assignable schedular rating under Diagnostic Code 
6260.

In this instance, complaints of tinnitus are shown throughout 
the period from July 21, 1988, to the present, and the 
etiology of the veteran's tinnitus has previously been 
determined through a finding of fact of the Board to likely 
have been due to in-service ear trauma from boxing.  There is 
no indication that the veteran's tinnitus is linked to 
cerebrovascular disease and, therefore, rating of his 
tinnitus pursuant to Diagnostic Code 8046 is not in order.  
Based on the evidence presented, a 10 percent rating, but 
none higher, is for assignment from July 21, 1988, to June 9, 
1999, under 38 C.F.R. § 4.87a, Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and a 10 percent rating is 
assignable under 38 C.F.R. § 4.87, Diagnostic Code 6260, as 
in effect on June 10, 1999, and thereafter, from June 10, 
1999, and following, without resort to staged ratings under 
Fenderson, supra.  To the extent indicated, the benefit 
sought is granted.


ORDER

An initial rating of 10 percent for tinnitus is granted for 
the period from July 21, 1988, to the present, subject to 
those provisions governing the payment of monetary benefits.

REMAND

The Court has held that where a notice of disagreement has 
been submitted, but no statement of the case has been issued, 
the Board must remand the matter to the RO for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The issues so affected are that of entitlement 
to service connection for an eye disorder and entitlement to 
an initial rating for residuals of a deviated nasal septum.  
It is noted that the RO in its January 1998 rating decision 
addressed the issues of clear and unmistakable error (CUE) by 
the RO in assigning ratings in June 1997 for hearing loss and 
tinnitus, but as the June 1997 actions were not then final, 
but on direct appeal both then and now, such CUE issues are 
not subject to a remand under Manlincon.  

With respect to the issue of the initial rating(s) to be 
assigned for the veteran's hearing loss of the right ear, it 
is evident that there was an indication during the course of 
the Board hearing held in October 2000 regarding the 
veteran's desire to withdraw such matter from appellate 
consideration.  In particular, the veteran responded in the 
negative when asked by the undersigned if he wished to pursue 
the issue of an increased rating for hearing loss.  Such was 
accomplished, however, without a discussion of the holding in 
Fenderson, supra, which would permit the assignment of 
separate or staged ratings from the effective date of the 
grant of service connection.  It is also noteworthy that the 
veteran otherwise argues, under the guise of a claim for 
retroactive entitlement, that there is a basis for the 
assignment of a compensable evaluation for hearing loss from 
an earlier point.  As such, further clarification of the 
veteran's intention to withdraw his claim for initial rating 
for tinnitus is deemed necessary, and in the event that 
withdrawal of such claim is not desired, further procedural 
and evidentiary development is found to be required, based on 
the June 1999 change to 38 C.F.R. § 4.86 regarding 
exceptional patterns of hearing impairment, unexplained 
changes in the veteran's hearing status in 1997 and 1999, and 
the absence of a recent VA audiological examination.  

Concerning the rating of the veteran's sinusitis, the record 
includes his October 2000 testimony as to his receipt of 
ongoing treatment for sinus infections and other sinus 
problems, all records of which do not appear to be currently 
on file.  In addition, no VA medical examination regarding 
the veteran's sinusitis has been attempted since August 1997 
and updated medical data would be of assistance to the Board 
in the rating of the current severity of the veteran's 
sinusitis.

As further medical examinations are deemed to be in order, 
the veteran is hereby advised of the importance of appearing 
for such evaluations.  In that vein, the veteran's attention 
is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this portion of the veteran's 
appeal is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran in 
writing for the express purpose of 
clarifying his intention, as stated by 
him at the Board hearing held in October 
2000, to withdraw from appellate 
consideration the issue involving his 
claim for initial rating for hearing loss 
of the right ear, to include whether 
assignment of more than a 0 percent 
evaluation for the period from July 21, 
1988, to August 25, 1997, and more than a 
10 percent rating from August 26, 1997, 
is warranted.  If the veteran wishes to 
withdraw such claim, no further action 
need be taken and the instructions set 
forth below pertaining to hearing loss 
are to be ignored; however, if the 
veteran elects not to withdraw such 
claim, all of the actions set forth which 
are applicable to the claim for the 
initial rating of hearing loss of the 
right ear must be undertaken.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claims of 
entitlement to initial ratings for 
hearing loss of the right ear and 
sinusitis.  Such evidence may be of a lay 
or medical variety.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hearing loss of the right 
ear and for sinusitis from July 1988 to 
the present.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of ear, nose, 
and throat diseases, as well as a VA 
audiological examination, for the purpose 
of determining the current level of 
severity of the veteran's sinusitis and 
hearing loss of the right ear.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to each examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examinations 
are to include a review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluations.  
Any indicated diagnostic studies, 
including X-rays of the sinuses, must 
also be accomplished if deemed warranted 
by either examiner.  All diagnoses are 
then to be fully set forth.

It is requested that the examining ear, 
nose, and throat physician indicate 
whether the following are present or 
absent, and, if present, to what degree:  
Discharge, crusting, scabbing, headaches, 
incapacitating recurrences, surgical 
intervention, chronic osteomyelitis 
requiring periodic curettage, and severe 
symptoms after repeated operations.

Such physician is also asked to ascertain 
whether the veteran's sinusitis is 
manifested by one or two incapacitating 
episodes per year requiring prolonged (4 
to 6 week) antibiotic treatment; three to 
six non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting; three or 
more incapacitating episodes per year 
requiring prolonged antibiotic treatment; 
more than six non-incapacitating episodes 
per year characterized by headaches, 
pain, and purulent discharge or crusting; 
or following radical surgery with chronic 
osteomyelitis, or near constant sinusitis 
after repeated surgeries.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not found to be in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return such examination for any and 
all needed action.  

7.  The RO should issue a statement of 
the case to the veteran with respect to 
the issues of his entitlement to service 
connection for an eye disorder and 
entitlement to an initial rating in 
excess of 10 percent for residuals of a 
deviated nasal septum, which were denied 
by the RO in rating decisions in June 
1997 and/or January 1998 and for which 
notices of disagreement were thereafter 
filed.  The veteran should be notified of 
the need to submit a substantive appeal 
if he desires appellate review by the 
Board of such matters.

8.  Lastly, the RO should readjudicate 
the veteran's claims for initial ratings 
for hearing loss of the right ear, to 
include the assignment of more than a 0 
percent evaluation for the period from 
July 21, 1988, to August 25, 1997, and 
more than a 10 percent rating, beginning 
August 26, 1997; and sinusitis.  Such 
adjudication should be made on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; Fenderson, supra, and all other 
pertinent case law; and those regulations 
in effect for the rating of diseases of 
the nose and throat prior to and on 
October 7, 1996, and for the rating of 
ear disorders prior to and on June 10, 
1999, as well as, 38 C.F.R. § 3.655, as 
applicable.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


